Citation Nr: 0209396	
Decision Date: 08/07/02    Archive Date: 08/12/02	

DOCKET NO.  97-20 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

(The issues of entitlement to service connection for 
disabilities of the right lower extremity, hearing loss 
and/or tinnitus, will be the subjects of a later decision.)


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1972 to June 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1996 rating decision of the 
VARO in Portland, Oregon, which, in pertinent part, denied 
service connection for PTSD.  The veteran subsequently moved 
to Missouri and his claims folder is now under the control of 
the St. Louis RO.

The Board is undertaking additional development on the issues 
of entitlement to service connection for disability of the 
right lower extremity, hearing loss, and tinnitus, pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
that is required by Rule of Practice 903.  
67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  After giving the notice and reviewing 
the response to the notice, the Board will prepare a separate 
decision addressing these issues.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been obtained.

2.  The competent, credible and probative evidence of record 
does not corroborate the incurrence of any inservice stressor 
to support the diagnosis of PTSD related to military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (now codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002) became law.  VA 
issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.  Except for the amendment 
to 38 C.F.R. § 3.156(a), the second sentence of the 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided by the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general, where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.

The VCAA essentially eliminates the requirement that a 
claimant must submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining what is 
necessary to substantiate the claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to provide the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence has to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The Board finds that the duty to assist according to VCAA has 
been satisfied in this case.  The veteran has been informed 
of the elements necessary to support his claim and has been 
afforded the opportunity to submit supporting documentation 
or information.  A communication dated April 22, 2002, 
notified him of his rights in the claims process and of the 
evidence required to support the claim.  In addition, he has 
been examined by VA in conjunction with his claim and 
attempts to verify his stressors have been made.  Also, he 
was scheduled for a hearing before a traveling member of the 
Board at the St. Louis RO in June 2002, but for whatever 
reason, failed to report.  Accordingly, the undersigned finds 
no prejudice to him in proceeding to a discussion of the 
merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Additionally, while this appeal was pending, the pertinent 
rating criteria for service connection for PTSD, 38 C.F.R. 
§ 3.304(a), were amended on June 18, 1999.  See 
64 Fed. Reg. 32,807-32, 808 (June 18, 1999) (now codified at 
38 C.F.R. § 3.304(f) (2001)).  That amendment implemented the 
United States Court of Appeals for Veterans Claims (Court) 
decision which held that 38 C.F.R. § 3.304(f) did not 
adequately reflect the law expressed in the governing 
statute, 38 U.S.C.A. § 1154(b).  The effective date of the 
amendment was March 7, 1997, the date the decision was 
issued.  See Cohen v. Brown, 10 Vet. App. 128, 137 (1997).

Service connection, generally, may be established for 
disability resulting from injury or disease during service or 
for inservice aggravation of a preexisting injury or disease.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2001).  
Historically, under the old regulations, service connection 
for PTSD required:  (1)  A current, clear medical diagnosis 
of PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of the claimed inservice 
stressor); (2) credible supporting evidence that a claimed 
inservice stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed inservice stressor.  Under the new 
regulations, service connection for PTSD requires:  
(1)  Medical evidence diagnosing PTSD; (2) medical evidence 
establishing a link between current symptoms and an inservice 
stressor; and (3) credible supporting evidence that the 
claimed inservice stressor occurred.  See 
64 Fed. Reg. 32,807-32, 808 (June 18, 1999).

Also, VA adopted the 4th Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 and 4.126.  
See 61 Fed. Reg. 52,695-52, 702 (1996).  The Court took 
judicial notice of the effect of the shift in diagnostic 
criteria.  The major impact is this:  The criteria have 
changed from an objective ("would evoke...in almost anyone") 
standard in assessing whether a stressor is sufficient to 
trigger PTSD, to a subjective standard.  The criteria now 
required are exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  A more 
susceptible individual may have PTSD based on exposure to a 
stressor that would not necessarily have the same effect on 
"almost everyone."  The sufficiency of a stressor is, 
accordingly, now a clinical determination for the examining 
mental health professional.  Cohen v. Brown, 10 Vet. App. at 
153 (Nebeker, Chief Judge, concurring by way of synopsis).

When regulations change during the pendency of an appeal, the 
veteran is entitled to a decision on the claim under the 
regulation most favorable to him or her.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  The Board 
concludes that service connection for PTSD is not warranted 
under the new or the old regulation.  In rendering this 
conclusion, the Board notes the substance of the previous 
38 C.F.R. § 3.304(f) has not been significantly changed.  
Under the new regulation, the three requirements remain 
essentially unchanged.  Historically medical evidence of a 
current diagnosis, a medical link between the current 
symptoms and an inservice stressor, and credible supporting 
evidence that the claimed inservice stressor occurred are 
required.  See 38 C.F.R. § 3.304(f) (2001).  Therefore, 
because the general requirements of the regulation have not 
been substantively changed, the Board finds the veteran was 
not prejudiced by not being notified of the change in the 
regulation.  See Bernard, supra.  Further, as noted above, 
the RO had made several efforts to obtain all relevant items 
of evidence, and there is no reasonable possibility that 
further development would aid in substantiating the claim.

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set 
forth the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 
38 U.S.C.A. § 1154(b), 38 C.F.R. § 3.304(d)(f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely specifically on combat citations or the 
veteran's military occupational specialty to determine if he 
engaged in combat; rather, other supportive evidence of 
combat experience may also be accepted.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 
7 Vet. App. 70, 76 (1994).  If combat is affirmatively 
indicated, then the veteran's lay testimony regarding claimed 
combat-related stressors must be accepted as conclusive as to 
their actual occurrence and no further development or 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, conditions, 
or hardships of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran, 
6 Vet. App. at 288-89.  The veteran's testimony, itself, 
cannot, as a matter of law, establish the occurrence of a 
noncombat stressor.  See Dizoglio, 9 Vet. App. at 166.  
Further, an opinion by a mental health professional based on 
a post service evaluation of the veteran cannot be used to 
establish the occurrence of a stressor.  See Moreau v. Brown, 
9 Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 
128 (1997).

Based on a review of the evidence of record, the Board 
acknowledges that the record establishes a current diagnosis 
of PTSD and a medical nexus opinion linking such to the 
veteran's reported combat service.  Accordingly, the claim of 
entitlement to service connection for PTSD in this appeal 
must be decided based on the question of whether the 
inservice stressor or stressors reported by the veteran and 
relied upon by the competent medical professionals diagnosing 
PTSD occurred as substantiated by competent corroborating 
evidence.  That question involves both consideration of the 
facts as presented and the credibility of the evidence 
contained in the instant record.  The Court has held that "it 
is the duty of the BVA as the fact-finder to determine the 
credibility of the testimony and other lay evidence."  
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).

The veteran's personnel records show that he served with the 
United States Navy from 1972 to 1974.  He did 10 weeks of 
schooling as a boiler man and he served on board the U.S.S. 
St. Louis (LKA-116) during combat operations in support of 
the Republic of Vietnam in September and October 1972.  He 
was discharged from the military in 1974 under honorable 
conditions.

The veteran has related several stressors regarding his 
currently diagnosed PTSD.  He has indicated that while 
serving on board the St. Louis, a troop and supply ship, he 
worked as a boiler and engine man.  He stated the ship came 
under attack in the waters off the coast of Vietnam on two 
different occasions.  He stated that enemy ships constantly 
came at his ship.  He recalled seeing a lot of blood and 
injured people.  He related that people would leave the ship 
to fight and "not come back."  He also recalled one occasion 
when the boiler exploded in the engine room.  He stated there 
were a few injuries, but he was not involved on that 
occasion.  One of the more traumatic events he recalled was 
when the ship went over a mine.  He served on a damage 
control detail and was worried about the ship sinking.

As noted elsewhere in this decision, there must be credible 
supporting evidence that the claimed inservice stressors 
occurred.  In that regard, records from the head of the 
Ship's Histories Branch at the Naval Historical Center, 
Washington Navy Yard, in Washington, D.C., provided copies of 
the St. Louis's command history for the year 1972 and the 
year 1974.

Received in early 1999 from the U. S. Armed Services Center 
for Research of Unit Records were copies of command histories 
for the St. Louis in 1972, 1973, and 1974.  The histories 
revealed the ship's locations, missions, operations, and 
significant activities during those years.  As indicated by 
the Director of the Center for Research of Unit Records, 
there was no mention in the histories of the stressors as 
claimed by the veteran.  Notation was made that the ship 
delivered 6 landing craft to the Cambodian Navy in mid-
September 1972.  Reference was made to bad weather 
conditions, but no mention was made of exposure to any 
hostile fire.  It was also noted that in September 1972 the 
ship arrived in a city in Vietnam to deliver 100 pallets of 
material and departed for the Philippines the same day.  On 
the last day of September the ship was in the operating area 
of the Tonkin Gulf, but it departed for Hong Kong the same 
day.  The ship arrived back on station in the operating area 
of the Tonkin Gulf in early October and remained there for 
almost 2 weeks.  No reference was made to any contact with 
enemy forces.  Notation was also made that the ship left the 
Philippines for Okinawa and then California in late October 
1972, with no mention of any damage to the ship, let alone 
any traumatic incidents.  Accordingly, the claimed stressors 
the veteran has reported are not supported by the evidence 
and are thus not verified.

The claims file is lacking in military records or statements 
by any third parties as to the occurrence of any of the 
alleged events.  Without credible supporting evidence that 
the claimed inservice stressors occurred, the diagnosis of 
PTSD reported as causally related to the claimed stressor 
inservice incidents is not supportable.  The Board is not 
bound to accept medical opinions which are based on histories 
supplied by a veteran where that history is not supported or 
based on inaccurate factual premises.  See Black v. Brown, 
5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  Also, the 
Board is not required to accept a physician's diagnosis "just 
because a physician or other health care professional 
accepted the appellant's description of his [wartime] 
experiences as credible and diagnosed the appellant as 
suffering from PTSD."  West v. Brown, 7 Vet. App. 70, 77 
(1994); quoting Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).

A review of the record show the RO has made diligent attempts 
to verify the veteran's reported stressors, but proper 
documentation has not been found.  The accounts of the 
stressors are not credible because of the lack of 
corroborating objective evidence.  The inaccuracy of the 
claimed stressors renders the veteran's statements not 
credible as to any specific fact or otherwise corroborated by 
objective evidence.  Mere presence in a combat zone is not 
sufficient as a stressor and does not establish the 
occurrence of a stressor to permit service connection for 
PTSD.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).

In the absence of a verified stressor, the diagnosis of PTSD 
is not sufficient to support the claim.  The Board is not 
required to accept an unsubstantiated diagnosis that the 
alleged PTSD had its origins during the veteran's Vietnam 
service.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991); 
West v. Brown, 7 Vet. App. 70, 78 (1994).  The Board finds 
the medical evidence favoring the claim was predominantly on 
the history provided by the veteran, and that history has 
been found to be unreliable.  

In conclusion, the Board has determined there is no credible 
supporting evidence that any of the claimed inservice 
stressors actually occurred.  See West v. Brown, 
7 Vet. App. 70, 79 (1994).  Thus, there is no probative 
diagnosis of PTSD shown to be related to military stressors.  
There is not an approximate balance of positive and negative 
evidence to which the benefit of the doubt standard applies; 
the weight of the evidence is against the claim of service 
connection for PTSD and the appeal is therefore denied.  
38 C.F.R. § 3.304(f).


ORDER

Service connection for PTSD is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

